DETAILED ACTION

The following is a final office action is response to communications received on 04/25/2022.  Claims 1-20 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 04/25/2022 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner notes the change in prior art was necessitated by the Applicant’s amendments. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 1, 9 & 16 state “within openings of the first layer.” 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “portion of the tie layer is disposed within openings of the first layer of PTFE” (in claims 1, 9 & 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 & 16 state wherein the “portion of the tie layer is disposed within openings of the first layer of PTFE”.  It is unclear and indefinite what is meant by disposed within openings of the first layer.  Is the tie layer melted and subsequently fill the pores of the PTFE?  Do the tie layer and the PTFE layer reside adjacent one another and some of the material of the tie layer occupy a small portion of the pores?  Or is the tie layer merely spun on to the PTFE layer and some amount of the tie layer, no matter how small, find its way within the pores of the PTFE layer.  Appropriate clarification and correction are required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
As best understood (see 112 rejection supra), Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over (1) claims 1-25 of U.S. Patent No. 9,987,833, (2) claims 1-14 of U.S. Patent No. 10,507268, and (3) claims 1-24 of U.S. Patent No. 10,653,511.  The elements of the instant application are to be found in the Patent and therefore are anticipated.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent and the instant application all recite the same basic structure with a permutation of similar elements throughout.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent and the instant application all recite the same basic structure with a permutation of similar elements throughout.
In the claims set forth above, both the patent and instant application claim a vascular prosthesis, comprising: a scaffolding structure configured to resist radial compression when disposed in a lumen of a patient, and a coating disposed on at least a portion of the scaffolding structure, the coating comprising a first layer of polytetrafluoroethylene (PTFE) and a tie layer coupled to the first layer, the tie layer impervious to cell migration into the tie layer, wherein the first layer of PTFE is porous and a portion of the tie layer is disposed within openings of the first layer of PTFE.
As the structural limitations and orientations of the vascular prosthesis are the same, the language set forth in both the instant application and the patent are essentially two alternative means of claiming the same features/components.  Thus, the claims of the instant application are not patentably distinct from the patented claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Anneaux et al. (US 8,262,979).

    PNG
    media_image1.png
    345
    689
    media_image1.png
    Greyscale

Regarding Claim 1, as best understood (see 112 rejection supra), Anneaux teaches a vascular prosthesis (Fig 4), comprising: a scaffolding structure (3) configured to resist radial compression when disposed in a lumen of a patient (Col 5: lines 14-20), and a coating disposed on at least a portion of the scaffolding structure, the coating comprising a first layer (1) of polytetrafluoroethylene (PTFE) (Col 2: line 58 – Col 3: line 22) and a tie layer (2) coupled to the first layer, the tie layer impervious to cell migration into the tie layer (Col 4: line 62 – Col 5: line 10), wherein the first layer of PTFE is porous (Col 3: lines 13-22 and Col 6: lines 11-26) and a portion of the tie layer is disposed within openings of the first layer of PTFE.  The examiner notes that wherein a portion of the tie layer is disposed within openings of the first layer of PTFE is being reasonably interpreted as either the tie layer occupying some layer of the PTFE layer as a result of the electrospinning, compression, and/or subsequent sintering (Col 5: lines 22-27 and Col 6: lines 38-41).
Regarding Claim 2, Anneaux teaches wherein: the first layer (1) comprises serially deposited PTFE fibers (Col 2: line 58 – Col 3: line 22); and the coating further comprises a second layer of PTFE (both referenced as 1 in Figure 4).
Regarding Claim 3, Anneaux teaches wherein the serially deposited PTFE fibers are electrospun PTFE fibers (Col 2: line 58 – Col 3: line 22).
Regarding Claim 4, Anneaux teaches wherein the first layer is permeable to cell migration into the first layer (Col 4: lines 8-11 and Col 6: lines 11-19).
Regarding Claim 5, Anneaux teaches wherein the first layer defines a luminal surface of the vascular prosthesis (Fig 4 and Col 5: lines 11-20).  
Regarding Claim 6, Anneaux teaches wherein the tie layer (2) is non-porous and non-fibrous (Col 4: lines 8-11 and Col 6: lines 11-19).  
Regarding Claim 7, Anneaux teaches wherein the second layer (1) is permeable to cell migration into the second layer (Col 4: lines 8-11 and Col 6: lines 11-19). 
Regarding Claim 8, Anneaux teaches wherein the second layer (1) comprises serially deposited PTFE fibers (Col 3: lines 2-11).  
Regarding Claim 9, Anneaux teaches wherein the second layer (1) comprises electrospun PTFE fibers (Col 2: line 58 – Col 3: line 22).
Regrading Claims 10-20, Anneaux teaches all the limitations as set forth in the rejections of claims 1-9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774